PER CURIAM.
This appeal is from a judgment of guilty of possession of controlled substance and adjudication of delinquency.
The point raised on appeal is:
“Whether the Appellant, in producing the contents of his pockets in response to the officers’ inquiries, can be said to have freely, voluntarily, knowingly, and intelligently waived his right to be protected by the Fourth Amendment to the United States Constitution”.
The question raised in this case was answered by this Court in an analogous case of D. L. C. v. State, Fla.App., 298 So.2d 480.
Accordingly, the judgment and adjudication herein is
Affirmed.
BOYER, Acting C. J., JOHNSON, J., and STEWART, LEON F., Associate Judge, concur.